DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 recites the limitation “the inert generator” in line 17.  It appears the claim should recite “the inert gas generator” in order to maintain consistency with “an inert gas generator” recited in Claim 11, line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Veltman US 2015/0017296 (cited on Information Disclosure Statement filed November 5, 2020) in view of Gibberd et al. US 2007/0107836 and Angel Manuel WO 2016/174288 (cited on Information Disclosure Statement filed November 5, 2020).
It is noted that a formal human translation of Angel Manuel WO 2016/174288 was previously furnished on April 15, 2022.  All citations with respect to Angel Manuel WO 2016/174288 are with respect to the formal human translation.
Regarding Claim 11, Veltman discloses a method for shipping agricultural commodities (fruit) in a container (space 1) (‘296, Paragraphs [0037]-[0038]).  The container (space 1) includes an inert gas generator configured to generate inert gas (nitrogen) (‘296, Paragraphs [0039] and [0042]).  The method includes generating gas pressure with the generation of the inert gas (nitrogen) to balance vacuum pressure that accumulates over time in the container (equalizing pressure differences) (‘296, Paragraphs [0039] and [0061]).  A carbon dioxide scrubber (carbon dioxide scrubber 8) of the container (space 1) regulates the carbon dioxide levels (‘296, Paragraph [0040]), which reads on the carbon dioxide automatically activating after sensing carbon dioxide levels in the container reaching a maximum allowable set point CO2H for storing therein the agricultural commodities to reduce CO2 within the container and deactivates when CO2 is at or below a low set point CO2L.    The inert gas generator is automatically activated by activation of the carbon dioxide scrubber (‘296, Paragraphs [0039]-[0040]) to generate the inert nitrogen gas (‘296, Paragraphs [0039] and [0042]).  The disclosure of the generator of Veltman generating nitrogen gas reads on the claimed inert gas since nitrogen gas is a type of inert gas in view of applicant’s disclosure (Specification, Paragraph [0025]).
Veltman is silent regarding the container being a refrigerated freight container and the generator creating positive pressure in the container during operation of the carbon dioxide scrubber which purges from the container atmospheric air sucked into the container while transporting the agricultural commodities.
Gibberd et al. discloses an enclosure being a conventional freight container used to transport produce by road, rail, air, or sea (‘836, Paragraph [0167]) for fruits and vegetables (‘836, Paragraph [0148]) in a refrigerated freight container (‘836, Paragraph [0272]).
Both Veltman and Gibberd et al. are directed towards the same field of endeavor of storing large quantities of agricultural commodities within a large container space.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Veltman and store the agricultural fruit commodities within a refrigerated freight container since Gibberd et al. establishes that freight containers are conventional containers used to transport agricultural commodities large distances.
Further regarding Claim 11, Veltman modified with Gibberd et al. is silent regarding the generator creating positive pressure in the container during operation of the carbon dioxide scrubber which purges from the container atmospheric air sucked into the container while transporting the agricultural commodities.
Angel Manuel discloses a method for shipping agricultural commodities (fruits and vegetables) in a container wherein the container includes a generator.  The method comprises generating gas pressure to balance vacuum pressure that accumulates over time in the container (‘288 Translation, Page 4, lines 10-18) wherein the container is a refrigerated container (‘288 Translation, Page 8, lines 1-11).  A carbon dioxide scrubber (CO2 meter) of the container automatically activates after sensing carbon dioxide levels in the container reaching a maximum allowable set point CO2H for storing therein the agricultural commodities and deactivates when CO2 is at or below a low set point CO2L (‘288 Translation, Page 6, lines 9-13). Angel Manuel further discloses the generator is tripped by activation of the carbon dioxide scrubber to generate an inert gas (carbon dioxide) and thereby create positive pressure in the container during operation of the carbon dioxide scrubber which purges from the container atmospheric air sucked into the container while transporting agricultural commodities (‘288 Translation, Page 8, lines 1-11).
Both Veltman and Angel Manuel are directed towards the same field of endeavor of methods of storing fruits and vegetables in an enclosed container.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Veltman and create positive pressure in the container during operation of the carbon dioxide scrubber which purges from the container atmospheric air sucked into the container as taught by Angel Manuel in order to maintain the continuous positive pressure level necessary for the pressurization of the container to achieve a high tightness against the outside that allows the avoidance of entry of air inside the container and eliminates the problem of leaks and to control the concentration of oxygen and carbon dioxide in the container (‘288 Translation, Page 8, lines 1-11).

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new Claim Objections have been made in view of the amendments.
Examiner notes that Non-Final rejection mailed April 15, 2022 had two different rejections over Claim 11 in that Claim 11 was previously rejected over a first rejection to Angel Manuel modified with Gibberd et al. and Schaefer as well as to a second rejection to Veltman modified with Gibberd et al. and Angel Manuel.
Applicant’s arguments filed July 21, 2022, with respect to the rejections to 35 USC 103(a) to the rejection of Angel Manuel modified with Gibberd et al. and Schaefer have been fully considered and are persuasive.  Applicant argues on Pages 4-6 of the Remarks that each of the rejections rely on Angel and contends that Angel teaches a turbine that draws in air via a turbine and a CO2 filter connected with a pump to reduce and does not generate CO2 and alleges that Angel does not generate CO2, N2, or any inert gas but instead balances the reduction of CO2 with air.  Applicant contends that Angel teaches away from a system that uses N2 gas and N2 gas generators and that the atmosphere is maintained without the use of nitrogen generators and avoids the use of an N2 generator.
Examiner agrees that the primary reference of Angel Manuel teaches away from using a N2 generator since the invention of Angel Manuel does not use nitrogen generators (‘288 Translation, Page 4, lines 10-18).  The rejection of 35 USC 103(a) to Angel Manuel modified with Gibberd et al. and Schaefer has been withdrawn. 
Examiner notes that applicant’s arguments on Pages 4-6 of the Remarks does not specifically and distinctly point out the supposed errors of the rejection to 35 USC 103(a) to Veltman modified with Gibberd et al. and Angel Manuel.  It is noted that Pages 4-6 of the Remarks do not reference any supposed errors of the primary reference of Veltman.  The primary reference of Veltman teaches using an inert gas generator to generate nitrogen gas (‘296, Paragraph [0039]).  Angel Manuel is being relied upon in the rejection to Veltman modified with Gibberd et al. and Angel Manuel to teach the limitations regarding the generator creating positive pressure in the container during operation of the carbon dioxide scrubber which purges from the container atmospheric air sucked into the container while transporting the agricultural commodities.  Therefore, the rejection of 35 USC 103(a) to Veltman modified with Gibberd et al. and Angel Manuel has been maintained herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792